465 P.2d 494 (1970)
CITY OF PORTLAND, Respondent,
v.
LLOYD A. FRY ROOFING COMPANY, Appellant.
Court of Appeals of Oregon.
Decided March 5, 1970.
Argued and Submitted January 20, 1970.
Herbert H. Anderson, Portland, filed the briefs for appellant. With him on the briefs were McColloch, Dezendorf & Spears and Anthony J. Barker, Portland.
*495 Emory J. Crofoot, Senior Deputy City Atty., Portland, argued the cause for respondent. With him on the brief was Marian C. Rushing, City Atty., Portland.
Before SCHWAB, C.J., and FORT and BRANCHFIELD, JJ.
PER CURIAM.
Defendant was convicted in municipal court of four different violations of the air quality control code of the city of Portland. The cases were consolidated for trial on appeal to the circuit court and defendant was again convicted. We affirm the judgments of the circuit court on the same bases that we affirmed in City of Portland v. Trumbull Asphalt Company, Or. App., 90 Adv.Sh. 71, 463 P.2d 606 (1969).